Damron, J. This claim was filed on September 9,1946; testimony on behalf of claimant was taken and claimant observed by Commissioner Blumenthal on December 3,1946. The transcript was filed on December 31, 1946. On May 18, 1946 claimant, William Beard, was employed as a foreman at the Blackhawk State Park in Bock Island County. During the forenoon of that day, he was working upon a motor-driven ventilating suction fan in the kitchen of the Inn. While standing on a bench, in reaching for some tools, he slipped and his left hand was crushed in the belt on the fan. The injury occurred in the presence of the Park Custodian who took claimant to a doctor. Later, upon being taken to the hospital, it was found necesary to amputate the thumb at the first joint. Claimant was employed at the rate of seventy-five cents an hour, receiving an average weekly wage in excess of $30.00. He returned to work on June 5, 1946 and at the time of the hearing, was receiving the same wages as he did prior to the accident. His compensation rate ($15.00 per week increased by 20%) would be $18.00 per week. No jurisdictional question is presented. It is stipulated that respondent and claimant were operating under the provisions of the Workmen’s Compensation Act and that this accident arose out of and in the course of the employment. The respondent paid claimant’s medical, surgical, and hospital expenses. Claimant seeks compensation for the loss of' the first . phalange of his left thumb and the evidence establishes that he sustained such loss. Under Section 8 (e) of the Workmen’s Compensation Act, as amended, claimant is entitled to an award of Six Hundred Thirty ($630.00) Dollars computed at the rate of $18.00 per week for 35 weeks, all of which has accrued and is payable forthwith in a lump sum. A. M. Bothbart, Court Beporting Service, 120 South LaSalle Street, Chicago, Illinois, was employed to take and transcribe the evidence in this case and has rendered a bill for such service in the amount of $17.40. The Court finds that the amount charged is fair, reasonable, and customary in the community where it was rendered and said claim is allowed. This award is subject to the approval of the Governor as provided in Section 3 of, “An Act concerning the payment of compensation awards to State employees.”